Citation Nr: 1047412	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a bilateral knee 
disorder.  

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include as due to head trauma.  

4.  Entitlement to service connection for residuals of head 
trauma, to include migraine headaches.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Maries from May 
1989 to May 1993, with subsequent active duty for training in the 
Air Force Reserves from October 1995 to March 1996.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision issued by a special claims 
processing unit (Tiger Team) at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, although 
the RO in Portland, Oregon, has jurisdiction over the appeal.  

In September 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing.  A 
transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for a bilateral 
knee disorder, an acquired psychiatric disorder, and residuals of 
a head injury are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDING OF FACT

The most competent, credible, and probative evidence of record 
preponderates in support of a finding that the Veteran currently 
tinnitus that is related to his active military service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, tinnitus 
is attributable to his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2010).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, including organic diseases of the nervous system, 
including tinnitus, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309(a).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  Depending on the evidence and 
contentions of record in a particular case, lay evidence can be 
competent and sufficient to establish a diagnosis of a condition.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran has asserted that service connection is warranted 
because he currently suffers from tinnitus that is related to his 
military noise exposure.  The Veteran's personnel records reflect 
that he served as a machine gunner during his military service as 
a Marine.  The Veteran has also testified that he was also 
exposed to significant noise exposure while serving in the Air 
Force Reserves, as he worked on military cargo planes, and the 
Veteran's report is considered competent lay evidence of 
continued military noise exposure.  Given the Veteran's military 
occupational specialty (MOS) as a Marine and the competent lay 
evidence of continued noise exposure during his Reserve service, 
the Veteran's military noise exposure is presumed.  

Because the Veteran's military noise exposure is presumed, the 
critical question in this case is whether the Veteran has a 
current diagnosis of tinnitus that is related to his military 
service.  

The service treatment records do not contain any specific 
complaints, treatment or findings related to tinnitus.  However, 
the Veteran has testified that he first experienced tinnitus 
halfway through boot camp after he was on the rifle range without 
earplugs.  He testified that he did not have any significant 
noise exposure following that incident, as he always made sure he 
had hearing protection, but he testified that his tinnitus began 
during boot camp and has continued ever since.  The Veteran 
testified that the incident of in-service noise exposure was the 
loudest noise to which he has ever been exposed and that his 
tinnitus has continued to this day.  

While there is no contemporaneous medical evidence showing that 
the Veteran complained of or sought treatment for tinnitus during 
active military service, the Board notes that the Veteran is 
competent to report that he suffered from tinnitus during service 
and that he has had continuous symptoms of tinnitus since 
service.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  
The Board notes that the Veteran has provided a consistent 
account regarding the onset and continuity of his tinnitus 
symptoms throughout the pendency of this claim and appeal, 
including at the VA examinations conducted in September 2004, and 
there is no other evidence of record that contradicts or 
discredits his statements regarding his tinnitus symptoms.  
Therefore, given that the Veteran is presumed to have been 
exposed to significant noise exposure during service, the Board 
finds the Veteran's report of persistent tinnitus during and 
since service to be competent and credible lay evidence of 
tinnitus during service and thereafter.  

The Veteran was afforded two separate VA examinations in 
September 2004 that evaluated his tinnitus disability.  At an 
ear, nose, and throat (ENT) VA examination, the VA physician 
noted the Veteran's military history, including his service as a 
heavy machine gunner and continued noise exposure in the Air 
Force.  The VA physician also noted the Veteran's report of 
suffering from tinnitus beginning in basic training.  After 
conducting an examination to determine if the Veteran had a 
current bilateral hearing impairment, the VA examiner noted that 
tinnitus is totally subjective and is not readily measureable.  
As such, the VA examiner opined that it is more like than not 
that whatever tinnitus the Veteran could be related to his noise 
exposure in service.  

At a VA audio examination, the VA audiologist noted the Veteran 
had a positive history of military noise exposure but she also 
noted that the Veteran reported wearing hearing protection.  
Nevertheless, the VA audiologist noted the Veteran's report of 
suffering from tinnitus in service, although she also noted that 
no complaints of tinnitus were found in his military medical 
records.  After conducting an examination to determine if the 
Veteran had a current hearing impairment, the VA audiologist 
diagnosed the Veteran with "hearing WNL [within normal limits], 
bilaterally with recurrent tinnitus that is not likely caused by 
or a result of his military service (as documented in his 
military medical records)."  

There are no other medical opinions of record that address the 
likelihood that the Veteran's tinnitus is related to his military 
noise exposure.  However, the Board finds that the probative 
value of the opinions provided by the VA physician and 
audiologist in September 2004 is lessened for the following 
reasons.  While both examination reports are considered competent 
medical evidence, the Board notes that it is not clear if the ENT 
physician reviewed the Veteran's service treatment records prior 
to rendering his opinion and that his opinion is speculative, at 
best, as he stated that the Veteran's tinnitus "could be" 
related to his military noise exposure.  In the same way, the 
Board notes that, while the audiologist reviewed the Veteran's 
STRs, it appears that she relied solely on the lack of 
contemporaneous medical evidence of tinnitus in the STRs, without 
giving adequate consideration to the Veteran's competent and 
credible report of suffering from persistent tinnitus during and 
after service.  It appears that both VA examiners did not 
consider all relevant facts in the Veteran's claim and, thus, 
both opinions are afforded lessened probative value.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  

While the evidentiary record does not contain a competent and 
probative medical opinion that specifically relates the Veteran's 
current tinnitus disability to his military service, given the 
Veteran's military noise exposure, his competent and credible 
report of suffering from tinnitus during service, and his report 
of continued tinnitus symptoms after service, the Board finds 
that there is competent evidence to establish a medical nexus 
between the Veteran's current tinnitus disability and service.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
As noted, the Board finds probative that the Veteran has provided 
a consistent account regarding the onset and continued nature of 
his tinnitus symptoms throughout this claim, which is competent 
and credible lay evidence to which the Board ascribes significant 
probative value, given his military noise exposure and the 
subjective nature of the disability.  

Therefore, despite the lack of medical evidence showing 
complaints or treatment for tinnitus during service, the Board 
finds there is competent and credible lay evidence of tinnitus 
during service, which continued thereafter.  Given the lay 
evidence of continued symptoms following service, the Board finds 
there is also competent and credible lay evidence sufficient to 
establish a medical nexus between the Veteran's military service 
and his current tinnitus disability.  

Therefore, based on the foregoing reasons and bases, the Board 
finds the preponderance of the evidence supports the grant of 
service connection for tinnitus.  In making this determination, 
all reasonable doubt has been resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

In addition to the foregoing, the Veteran is seeking entitlement 
to service connection for a bilateral knee disorder, an acquired 
psychiatric disorder, to include as due to an in-service head 
trauma, and residuals of head trauma, including migraine 
headaches.  While the RO has conducted evidentiary development in 
conjunction with these claims, the Board finds that additional 
evidentiary development is needed before a fully informed 
decision may be rendered.  

With respect to the bilateral knee claim, the Veteran recently 
testified that he received treatment for his knee condition at 
the VA Medical Center in Portland, Oregon in the month before the 
September 2010 hearing, and review of the record reveals that the 
evidentiary record only contains VA treatment records dated from 
2003 to 2009.  VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file. See Dunn v. West, 
11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, because the Veteran has identified 
VA treatment records that may be pertinent to this claim but are 
not yet associated with the claims file, a remand is necessary to 
obtain the records identified by the Veteran.  

With regard to the claims involving the acquired psychiatric 
disorder and residuals of head trauma, the Board notes that both 
of these claims are dependent, at least in part, on a finding 
that the Veteran suffered head trauma during active military 
service that was significant enough to result in chronic, 
residual disabilities, including a psychiatric disability and 
migraine headaches.  Service treatment records reflect that the 
Veteran suffered at least two head injuries that resulted in a 
fractured nose and the Veteran's representative has requested 
that VA obtain a medical opinion that addresses whether the 
Veteran's current psychiatric disorders and migraine headaches 
are a result of any in-service head trauma.  

In this regard, the Veteran, through his representative, has 
asserted that he believes his current migraine headaches and 
variously diagnosed psychiatric disability may be related to a 
head injury that occurred in November 1996.  There is no 
indication in the record, or assertion by the Veteran, that he 
was on active duty, including active or inactive duty for 
training in November 1996; however, the Veteran testified that he 
spent a significant amount of time on active duty for training 
following his active duty service in the Marines, including his 
regular training two months a year and one weekend a month.  

Given the Veteran's testimony regarding his significant service 
in the Air Force Reserves, the Board finds that additional 
development is required to determine the specific dates on which 
the Veteran served on active and/or inactive duty for training in 
the Air Force Reserves.  This development is necessary in light 
of the Veteran's assertion that his current psychiatric 
disabilities and migraine headaches may be related to a head 
injury that occurred while he served in the Air Force Reserves.  
The Board also finds that a medical opinion is needed that 
addresses the likelihood that any head trauma incurred by the 
Veteran during service resulted in a chronic, residual 
disability, including a psychiatric disability or migraine 
headaches, as there is no such opinion of record.  

Accordingly, the case is REMANDED for the following action:

1.	Request treatment records from the VA 
Medical Centers in Portland, Oregon, dated 
from 2009 to the present, and associate 
them with the claims file.  Any 
unsuccessful attempts to obtain these 
records must be appropriately documented 
in the claims file.  

2.	Conduct all development deemed appropriate 
to determine all dates the Veteran served 
on active and inactive duty for training 
in the Air Force Reserves and associate 
this information with the claims file.  

3.	Schedule the Veteran for an appropriate VA 
examination to determine if he currently 
has a chronic, residual disability that is 
due to any incident of head trauma that 
occurred during his active duty, active 
duty for training, and inactive duty for 
training service in the U.S. Armed Forces.  
All indicated tests and studies should be 
conducted, and all findings described in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect that 
such review is accomplished.

a.	The examining physician should 
provide a medical opinion regarding 
whether it is as likely as not (i.e., 
a probability of 50 percent) or 
unlikely (i.e., a probability of less 
than 50 percent) that the Veteran has 
any current residual condition that 
is related to or the result of any 
head trauma incurred during active 
military service.  The examiner 
should specifically state whether the 
Veteran currently has an acquired 
psychiatric disorder or migraine 
headaches that are the result of any 
in-service head trauma.  

b.	A rationale must be provided for each 
opinion offered.

c.	If it cannot be determined whether 
the Veteran currently has any 
chronic, residual disability that is 
the result of any in-service head 
trauma, on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report and explain why 
this is so.

4.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


